NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                JAMES WIDTFELDT,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5128
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:14-cv-00008-MMS, Judge Margaret M.
Sweeney.
               ______________________

              Decided: October 12, 2016
               ______________________

   JAMES WIDTFELDT, Atkinson, NE, pro se.

   ANTHONY T. SHEEHAN, Tax Division, United States
Department of Justice, Washington, DC, for defendant-
appellee. Also represented by CAROLINE D. CIRAOLO,
BRUCE R. ELLISEN.
                ______________________

 Before LOURIE, MAYER, and O’MALLEY, Circuit Judges.
2                              WIDTFELDT   v. UNITED STATES



PER CURIAM.
     James Widtfeldt (“Widtfeldt”), an attorney proceeding
pro se, appeals from the final judgment of the United
States Court of Federal Claims (“the Claims Court”)
dismissing his complaint for lack of subject matter juris-
diction. See Widtfeldt v. United States, 122 Fed. Cl. 158
(2015); see also Appellant’s App. (“A.A.”) 1–9. Because the
Claims Court did not err in dismissing the complaint, we
affirm.
                      BACKGROUND
    The facts of this case as reported by Widtfeldt are not
entirely clear; indeed, the Claims Court noted that
Widtfeldt’s complaint was “unintelligible and convoluted,”
and that it was required to rely on Widtfeldt’s post-
complaint filings to “fill in some of the many factual gaps
in the complaint.” Widtfeldt, 122 Fed. Cl. at 160 n.2. We
glean the following from Widtfeldt’s brief and the Claims
Court’s opinion.
    Widtfeldt’s parents were Albert Widtfeldt, who died in
1996, and Gusteva Widtfeldt, who died on February 8,
2006. Id. at 160. In 1998, the Internal Revenue Service
(“IRS”) initiated an audit to determine whether Widtfeldt
had purchased certain real property from his parents, or
instead received the property through inheritance. Id.
Between 1999 and 2000, Gusteva Widtfeldt made pay-
ments to the IRS totaling approximately $193,000 in what
Widtfeldt asserts were “death taxes” for herself and her
husband. Id. In 2002, Widtfeldt received a letter from
IRS appeals officer Arthur C. Welp referencing gift taxes
and indicating that “[t]he agreement we reached has been
approved.” Id. Widtfeldt claims that the IRS subsequent-
ly determined, on appeal, that his mother’s payments
were, in fact, an overpayment. Id.
    When Widtfeldt’s mother died in 2006, the Commis-
sioner of Internal Revenue issued to her estate a notice of
WIDTFELDT   v. UNITED STATES                              3



deficiency for unpaid gift and estate taxes for the tax
years ending in 2004 and 2006. Id. at 160–61. Widtfeldt
challenged the deficiency notice on behalf of his mother’s
estate (“the estate”) in the United States Tax Court (“Tax
Court”), claiming that the gift and estate taxes due to the
IRS were previously paid by his mother through the 1999
and 2000 payments. However, in April 2011, the Tax
Court dismissed Widtfeldt’s claim on the ground that he
had failed to prove that the government’s tax liability
determinations were incorrect, and accordingly enforced
the tax deficiencies, with penalties. Id. Widtfeldt ap-
pealed to the Court of Appeals for the Eighth Circuit,
which affirmed the Tax Court’s decision. See Widtfeldt v.
Comm’r, 449 F. App’x 561 (8th Cir. 2012).
    In 2014, Widtfeldt filed a complaint in the Claims
Court against the United States, Settlement Officer Tom
Murphy, the United States Treasury, and the Commis-
sioner of Internal Revenue. Widtfeldt’s complaint specifi-
cally sought a federal gift and estate tax refund believed
to be owed to his mother’s estate in the amount of approx-
imately $193,000, damages in the amount of $900,000,
and other relief allegedly granted to him by the Tax
Court. Appellee’s Br. 6–7. The United States moved to
dismiss the complaint for lack of subject matter jurisdic-
tion and for failure to state a claim. The Claims Court
granted the government’s motion and dismissed
Widtfeldt’s complaint for lack of subject matter jurisdic-
tion.
    The Claims Court concluded that although the Tucker
Act gives it jurisdiction over tax refund suits, other stat-
utes limit that jurisdiction. Widtfeldt, 122 Fed. Cl. at
162–63. The Claims Court determined that three specific
limitations deprived it of jurisdiction over Widtfeldt’s
complaint: (1) 26 U.S.C. § 6512(a), which bars tax refund
suits if the taxpayer has filed a petition in the Tax Court,
because Widtfeldt “previously filed Tax Court petitions
seeking redetermination of the same liabilities”; (2) 26
4                               WIDTFELDT   v. UNITED STATES



U.S.C. § 7422(a), which sets forth the requirements for
filing a tax refund case in court, because Widtfeldt failed
to file a tax refund claim with the IRS within the required
time period; and (3) 26 U.S.C. § 7482(a)(1), which gives
the regional Courts of Appeals exclusive jurisdiction to
review decisions of the Tax Court, to the extent that
Widtfeldt sought review of the Tax Court’s decision. Id.
at 164–65.
    Moreover, the Claims Court concluded that it did not
have jurisdiction over the claims against Settlement
Officer Tom Murphy, the United States Treasury, and the
Commissioner of Internal Revenue because the jurisdic-
tion of the Claims Court is limited to claims against the
United States. Id. at 163 n.4. In addition, all of
Widtfeldt’s remaining claims, relating to, inter alia, “the
Hatch Act, Lyme and neurogenerative diseases, and
slavery,” were dismissed because they were “unintelligible
and bizarre, and, consequently, frivolous.” Id. at 166.
     Widtfeldt timely appealed from the Claims Court’s de-
cision. We have jurisdiction pursuant to 28 U.S.C.
§ 1295(a)(3).
                        DISCUSSION
    We review the Claims Court’s decision to dismiss a
claim for lack of subject matter jurisdiction de novo.
Waltner v. United States, 679 F.3d 1329, 1332 (Fed. Cir.
2012). A plaintiff bears the burden of establishing juris-
diction by a preponderance of the evidence, Taylor v.
United States, 303 F.3d 1357, 1359 (Fed. Cir. 2002), and
“the leniency afforded pro se litigants with respect to mere
formalities does not relieve them of jurisdictional re-
quirements,” Demes v. United States, 52 Fed. Cl. 365, 368
(2002) (citing Kelley v. Sec’y, U.S. Dep’t of Labor, 812 F.2d
1378, 1380 (Fed. Cir. 1987)).
    The Tucker Act provides the Claims Court with juris-
diction over claims “against the United States founded
WIDTFELDT   v. UNITED STATES                                5



either upon the Constitution, or any Act of Congress or
any regulation of an executive department, or upon any
express or implied contract with the United States, or for
liquidated or unliquidated damages in cases not sounding
in tort.” 28 U.S.C. § 1491(a)(1). The Tucker Act is “only a
jurisdictional statute; it does not create any substantive
right enforceable against the United States for money
damages.” United States v. Testan, 424 U.S. 392, 398
(1976). “Instead, to invoke jurisdiction under the Tucker
Act, a plaintiff must identify a contractual relationship,
constitutional provision, statute, or regulation that pro-
vides a substantive right to money damages.” Khan v.
United States, 201 F.3d 1375, 1377 (Fed. Cir. 2000).
    When a taxpayer is served with a notice of tax defi-
ciency, the individual may: (1) pay the tax, request a
refund from the IRS, and then file a suit for refund in the
Claims Court or in a district court; or (2) file a petition in
the Tax Court to challenge the assessment. See Flora v.
United States, 362 U.S. 145, 163 (1960); Shore v. United
States, 9 F.3d 1524, 1525–27 (Fed. Cir. 1993); Ishler v.
United States, 115 Fed. Cl. 530, 534–36 (2014). Pursuant
to 26 U.S.C. § 6512(a), subject to certain exceptions that
are not at issue in the present appeal, if the taxpayer
elects to file a petition in the Tax Court, that individual
cannot later file suit in the Claims Court or in a district
court and attempt to recover a refund for the same taxa-
ble year.
    Widtfeldt argues that the Claims Court’s dismissal
should be reversed and that the IRS should be ordered to
repay any overpaid taxes with interest. He provides no
persuasive reasoning. The government responds that the
Claims Court properly considered all relevant facts and
correctly concluded that it lacks jurisdiction over
Widtfeldt’s complaint.
    We agree with the government that the Claims Court
lacks jurisdiction over Widtfeldt’s complaint. When he
6                              WIDTFELDT   v. UNITED STATES



received the tax deficiency notice from the Commissioner
of Internal Revenue, Widtfeldt chose to file a petition in
the Tax Court contesting the tax deficiency. The Tax
Court ruled against Widtfeldt, and the Court of Appeals
for the Eighth Circuit affirmed that decision. Having
filed that petition in the Tax Court, § 6512(a) barred
Widtfeldt from pursuing the same refund suit in the
Claims Court for the same taxable year, unless Widtfeldt
could establish that one of the statutory exceptions ap-
plied. Widtfeldt does not contest the Claims Court’s
conclusion that the claims in his complaint are the same
as those presented to the Tax Court, disputing the tax
deficiency assessed after his mother’s death, and does not
contend that any of the statutory exceptions apply.
Accordingly, § 6512(a) bars Widtfeldt from relitigating in
the Claims Court the claims that he lost in the Tax Court.
    Because § 6512(a) bars Widtfeldt’s suit in light of the
prior proceedings in the Tax Court, we need not, and do
not, address the Claims Court’s alternative grounds for
concluding that it lacked jurisdiction. Moreover, we
discern no error in the Claims Court’s dismissal of the
nonsovereign defendants from this action, or its dismissal
of the remaining allegations as frivolous.
    We have considered Widtfeldt’s remaining arguments,
but find them unpersuasive. For the foregoing reasons,
we affirm the Claims Court’s decision dismissing
Widtfeldt’s complaint for lack of subject matter jurisdic-
tion.
                      AFFIRMED